Title: [From Thomas Jefferson to Charles Magill, 7 March 1781]
From: Jefferson, Thomas
To: Magill, Charles


[Richmond, 7 Mch. 1781. On 13. Mch. Nathaniel Pendleton, aide-de-camp to Nathanael Greene, wrote to Lt. Col. William Washington in part as follows: “By a letter from Governor Jefferson we are informed that a report prevails at Philadelphia, that Count d’Estaing has taken off the western Isles, 7 out of nine ships of the line and three frigates convoying a number of transports to the West Indies of which 45 are taken. The report comes by the way of Cape François and the Havanna to Boston and is mentioned by Mr. Motte at Philadelphia in a letter to Genl. Huger” (dated at “Duns Bridge,” 13 Mch. 1781, CSmH; also, see Weedon to TJ, 3 Mch.). TJ’s letter to Magill has not been found, but it was acknowledged by Magill on 13 Mch. as having been received “last Evening.” It is worth noting that information as important as this should have been sent by TJ to a major in the Virginia line rather than to the commander of the Southern army, a fact that further evidences the absence of close or even effective communication between TJ and Greene; no letter from TJ to Greene is known to have been written between 18 Feb. and 24 Mch.; see TJ to Greene, 18 Feb. and Greene’s cool reply printed under 28 Feb., above.]
